1
2                                                                     1/16/2019
3                                                                      CW
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   AUBREY SPENCER,                           Case No. 2:17-cv-08534-JGB (MAA)
12                       Petitioner,           ORDER ACCEPTING FINDINGS
13          v.                                 AND RECOMMENDATIONS OF
                                               UNITED STATES MAGISTRATE
14   DEAN BORDERS,                             JUDGE
15                       Respondent.
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
18   Petition, the other records on file herein, and the Report and Recommendation of
19   the United States Magistrate Judge. The time for filing objections has expired and
20   no objections have been made.
21         IT IS THEREFORE ORDERED that (1) the Report and Recommendation of
22   the Magistrate Judge is accepted and adopted; and (2) Judgment shall be entered
23   denying the First Amended Petition and dismissing this action with prejudice.
24
25   DATED: January 14, 2019
26                                         ___________________________________
27                                         JESUS G. BERNAL
                                           UNITED STATES DISTRICT JUDGE
28
